Robert Howard Attourny unto Richd Baylie Wm Walker & Morgan Lewes Execrs to the last will and Testamt of Robert Breviter Esqr of the Island of Barbados plaint. conta Ionathan Carwin who married with Elizabeth Relict of Robert Gibbs deced & Admx to his Estate; and Captn Elisha Hutchinson who married wth Elizabeth Relict of Iohn Freake deced Admx to his Estate or either of them as so related *1029Defendts for not paying the Summe of two hundred and Fifty pounds Sterling due as the Forfiture of a bond under the hands and Seales of the sd Gibbs & Freake wherein they are jointly and severally bound bearing date. 2d Decembr 1672. with all due damages. . . . The Iury . . . found for the plaint. Forfiture of the bond, two hundred and Fifty pounds and costs of Court; Both partys appearing and moving for a Chancery The plaint. craved onely his principle debt and some small matter of damage The Court chancered this Forfiture to Sixty Seven pounds one Shilling six pence in money and Sixty Seven pounds in boards according to bond (having allowd Five pounds in money for damage) and costs of Court granted thirty one Shillings six pence.
Execution issued. 4° Aug0 1679.